SULLIVAN & CROMWELL LLP

  
       
   

  

USDC SDNY

DOCUMENT
TELEPHONE: 1-212-558-4000 ELECTRONICALLY FILED
TAGNTM SULLCROM.COM New \\ DOC #:

2
» 11/12/2019
DATE FILED: ———-——__

BEING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

November 8, 2019

Via CM/ECF and E-mail

Hon. Analisa Torres,
Daniel Patrick Moynihan United States Courthouse,
Courtroom 15D,
500 Pearl St.,
New York, NY 10007-1312.

Re: Ligui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,
et al.. 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Defendants and Counterclaim-Plaintiffs (collectively,
“DS Smith”) in the above-captioned matter to respectfully request the Court’s
authorization to file under seal DS Smith’s attached Memorandum of Law in Opposition
to Plaintiffs’ Motion to Exclude Certain Opinions of Molly S. Boast (“Opposition”).
DS Smith’s Opposition would disclose, in whole or in part, material designated by both
parties as “Confidential” or “Highly Confidential” under the September 3, 2019
Stipulated Confidentiality and Protective Order (ECF No. 36) (the “Protective Order’’).
For such filings, the Protective Order requires the parties to file under seal first and then
exchange redactions for a proposed public version of the filing shortly thereafter.
(Protective Order § 8(b).)

Respectfully,

/s/_ Thomas C. White
Thomas C. White
Counsel for Defendants and

Counterclaim Plaintiffs
GRANTED.

SO ORDERED.

Dated: November 12, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
